Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 01/13/2022.
Priority
This application, Pub. No. US 2021/0293795, published 09/23/2021, is a National Stage of International Patent Application No. PCT/IB2019/055895, filed 07/10/2019, Pub. No. WO 2020/012390, published 01/16/2020, which claims benefit of US provisional application 62/697,521, filed 07/13/2018. 
A Request For Participation In The Global/IP5 Patent Prosecution Highway (PPH) Pilot Program In The USPTO has been filed 03/16/2021 and granted 05/03/2021.
Status of Claims
Claims 1-11, 14 and 15 are currently pending.  Claims 4-12, 14 and 15 have been amended, as set forth in Applicant’s Preliminary amendment filed 01/07/2021.  Claims 1-15 have been subject to election/restriction requirement mailed 07/09/2021.  Claims 1, 3, 8 and 11 have been amended, and Claims 12 and 13 have been cancelled, as set forth in Applicant’s amendment filed 11/22/2021.  Claims 1-11 and 15 have been allowed, and Claim 14 has been rejected, as set forth in the Final Office Action dated 12/14/2021.  Claim 14 has been amended, as set forth in Applicant’s amendment filed 01/13/2022.  Claims 1-11, 14 and 15 are allowed.
Withdrawn Objections/Rejections
The rejection of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Conclusion
Claims 1-11, 14 and 15 are allowed and renumbered as Claims 1-13.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 14 and 15 are allowed because the prior art does not teach or fairly suggest the claimed method of assaying for an analyte in a sample, the method comprising forming a reaction mixture, and admixing a trigger solution to the reaction mixture; wherein the analyte to be assayed for may be present in the sample, the reaction mixture an aqueous solution comprising a chemiluminescent-labeled specific binding partner comprising a chemiluminescent label irreversibly bound to a first specific binding partner, the chemiluminescent-labeled specific bonding partner being capable of binding to the analyte to form an analyte-bound chemiluminescent labeled specific binding complex, an activator-labeled specific binding partner comprising an activator label irreversibly bound to a second specific binding partner, and a selective signal inhibiting agent; and wherein the method further comprises measuring an analyte signal, measuring a glow signal after measuring the analyte signal; measuring the analyte signal and the glow signal from a test sample containing an unknown quantity of the analyte; and preparing a calibration curve that compares the quotient of the analyte signal and the sum of the analyte signal and glow signal of the standard samples to the known concentration of analyte in the standard samples.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641